Title: To James Madison from James Monroe, 2 October 1813
From: Monroe, James
To: Madison, James


Dear SirOctr. 2. 1813
The heavy rains sometime since prevented my setting out for Washington, on the day I had appointed, and the rise of the waters, delay me still longer. I found that if I went to washington & return’d for Mrs Monroe, at the time she was desirous of joining me there, I should be almost continually on the road, and untill my establishment there, be able to pay little attention either to the concerns of the public, or my own. I resolved in consequence to stay a week or ten days longer, & take her with me, in the gig in which I came. We expect to set out, on tuesday or wednesday next, and to be with you, on the day we leave home. We have been without horses, and utterly unable to make you & Mrs Madison a visit as we should have been happy to do. My daughters health too is very delicate. I have had every thing to excite uneasiness in my private concerns, instead of that consolation which one looks for & requires after, a fatiguing service at washington, so that I shall leave home with less chearful spirits than I hoped to have done; less so than I should wish to carry there.
The instructions to Genl. Mason give every thing than [sic] can be done in the case.
I send you a letter from Genl. Williams & my answer, which if you approve, will thank you to seal & forward.
Genl Lee’s letters will excite no surprise as they relate to the wine. I have directed an answer to him that if his wine comes it can not be protected under the Law from forfeiture.
Other papers enclosed for your perusal in the packet not sen⟨t⟩, require nothing to be said respecting them. With great respect & esteem I am dear Sir your friend
Jas Monroe
The success on Lake Erie is a most happy event. God grant that it may be followed by a like good fortune on Ontario, & by Land.
